Exhibit 10.3

 

SECURITY AGREEMENT

 

THIS SECURITY AGREEMENT dated as of May 7, 2013 (this “Security Agreement”) is
being entered into among TETRA TECH CANADA HOLDING CORPORATION, a corporation
organized under the laws of Ontario, Canada (“Tetra Tech Canada” and a
“Grantor”), EACH OF THE UNDERSIGNED SUBSIDIARIES OF TETRA TECH CANADA AND EACH
OTHER PERSON WHO SHALL BECOME A PARTY HERETO BY EXECUTION OF A SECURITY JOINDER
AGREEMENT (each a “Subsidiary Guarantor” and a “Grantor”, and together with
Tetra Tech Canada, collectively, the “Grantors”), and BANK OF AMERICA, N.A., as
Administrative Agent (in such capacity, the “Administrative Agent”) for each of
the Secured Parties (as defined in the Credit Agreement referenced below).  All
capitalized terms used but not otherwise defined herein shall have the meanings
ascribed to such terms in the Credit Agreement.

 

RECITALS:

 

                A.            Pursuant to the Amended and Restated Credit
Agreement dated as of the date hereof (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Tetra Tech,
Inc., a Delaware corporation (the “Company”), Tetra Tech Canada, certain other
Subsidiaries of the Company party thereto (each a “Designated Borrower” and,
together with the Company and Tetra Tech Canada, the “Borrowers” and, each a
“Borrower”), the Administrative Agent and the lenders now or hereafter party
thereto (the “Lenders”), the Lenders have agreed to provide to the Borrowers a
revolving credit facility and a term loan facility. Tetra Tech Canada and the
other Designated Borrowers and Subsidiary Guarantors that are organized under
the laws of any political subdivision of Canada shall be referred to herein,
collectively, as “Canadian Loan Parties” and, individually, as a “Canadian Loan
Party.”

 

 B.           Certain additional extensions of credit may be made from time to
time for the benefit of the Grantors pursuant to certain Secured Cash Management
Agreements and Secured Hedge Agreements.

 

C.            It is a condition precedent to the Secured Parties’ obligations to
make and maintain such extensions of credit that the Grantors shall have
executed and delivered this Security Agreement to the Administrative Agent.

 

                In order to induce the Secured Parties to from time to time make
and maintain extensions of credit under the Credit Agreement and such Secured
Cash Management Agreements and Secured Hedge Agreements, the parties hereto
agree as follows:

 

1.             Certain Definitions.  Terms used in this Security Agreement that
are not otherwise expressly defined herein or in the Credit Agreement, and for
which meanings are provided in the Uniform Commercial Code of the State of New
York (the “UCC”), shall have such meanings unless the context requires
otherwise.

 

--------------------------------------------------------------------------------


 

2.             Grant of Security Interest.  Tetra Tech Canada hereby grants as
collateral security for the payment, performance and satisfaction of all of its
Obligations and the obligations and liabilities of any Canadian Loan Party now
existing or hereafter arising, and each Subsidiary Guarantor hereby grants as
collateral security for the payment, performance and satisfaction of all of its
Subsidiary Guarantor’s Obligations (as defined in the Subsidiary Guaranty to
which it is a party) and the payment and performance of its obligations and
liabilities (whether now existing or hereafter arising) hereunder or under any
of the other Loan Documents and any Secured Cash Management Agreements and
Secured Hedge Agreements to which it is now or hereafter becomes a party (such
obligations and liabilities of Tetra Tech Canada and the other Grantors referred
to collectively as the “Secured Obligations”), to the Administrative Agent for
the benefit of the Secured Parties a continuing first priority security interest
in and to, and collaterally assigns to the Administrative Agent for the benefit
of the Secured Parties, the following property of such Grantor or in which such
Grantor has or may have or acquire an interest or the power to transfer rights
therein, whether now owned or existing or hereafter created, acquired or arising
and wheresoever located:

 

(a)           All accounts, including accounts receivable, contracts, bills,
acceptances, choses in action, and other forms of monetary obligations at any
time owing to such Grantor arising out of property sold, leased, licensed,
assigned or otherwise disposed of or for services rendered or to be rendered by
such Grantor, and all of such Grantor’s rights with respect to any property
represented thereby, whether or not delivered, property returned by customers
and all rights as an unpaid vendor or lienor, including rights of stoppage in
transit and of recovering possession by proceedings including replevin and
reclamation (collectively referred to hereinafter as “Accounts”);

 

(b)           All general intangibles arising out of or related to any Accounts,
including all rights now or hereafter accruing to such Grantor under contracts,
leases, agreements or other instruments related thereto, including all contracts
or contract rights to perform or receive services, to purchase or sell goods,
and to enforce all rights thereunder, all causes of action, and all payment
intangibles, all claims under guaranties arising out of or related thereto
(collectively referred to hereinafter as “General Intangibles”);

 

(c)           All chattel paper, including tangible chattel paper, electronic
chattel paper, or any hybrid thereof (collectively referred to hereinafter as
“Chattel Paper”);

 

(d)           All instruments, including all promissory notes, evidencing any
obligation for payment for goods sold or leased or services rendered
(collectively referred to hereinafter as “Instruments”);

 

(e)           All rights to payment or performance under letters of credit
including rights to proceeds of letters of credit (“Letter-of-Credit Rights”),
and all guaranties, endorsements, Liens, other Guarantee obligations or
supporting obligations of any Person securing or supporting the payment,
performance, value or liquidation of any of the foregoing (collectively, with
Letter-of-Credit Rights, referred to hereinafter as “Supporting Obligations”);

 

2

--------------------------------------------------------------------------------


 

(f)            All books and records relating to any of the foregoing (including
customer data, credit files, ledgers, computer programs, printouts, and other
computer materials and records (and all media on which such data, files,
programs, materials and records are or may be stored));

 

(g)           All indebtedness, however evidenced, of the Company or any
Subsidiary to any Grantor; and

 

(h)           All proceeds, products and replacements of, accessions to, and
substitutions for, any of the foregoing, including without limitation proceeds
of insurance policies insuring any of the foregoing.

 

                All of the property and interests in property described in
subsections (a) through (h) are herein collectively referred to as the
“Collateral.”

 

3.             Perfection.  As of the date of execution of this Security
Agreement or Security Joinder Agreement by each Grantor, as applicable (with
respect to each Grantor, its “Applicable Date”), subject to Section 29, such
Grantor shall have:

 

(a)           furnished the Administrative Agent with duly authorized financing
statements (or financing statement amendments) in form, number and substance
suitable for filing, sufficient under applicable law, and satisfactory to the
Administrative Agent in order that upon the filing of the same the
Administrative Agent, for the benefit of the Secured Parties, shall have a duly
perfected security interest in all Collateral in which a security interest can
be perfected by the filing of financing statements; and

 

(b)           made, executed, endorsed, acknowledged, filed and/or delivered to
the Administrative Agent from time to time such control agreements,
certificates, assignments, conveyances, transfer endorsements, powers of
attorney and other assurances or instruments and taken such further steps
relating to the Collateral as the Administrative Agent may have reasonably
required;

 

in each case with the effect that the Liens conferred in favor of the
Administrative Agent shall be and remain duly perfected and of first priority
subject only, to the extent applicable, to Liens allowed to exist under Section
7.01 of the Credit Agreement (“Permitted Liens”). All financing statements
(including all amendments thereto and continuations thereof), control
agreements, certificates, assignments, conveyances, transfer endorsements,
powers of attorney and other assurances and instruments furnished in connection
with the creation, enforcement, protection, perfection or priority of the
Administrative Agent’s security interest in Collateral, including such items as
are described above in this Section 3, are sometimes referred to herein as
“Perfection Documents”.  The delivery or possession of items of or evidencing
Collateral, causing other Persons to execute and deliver Perfection Documents as
appropriate, the filing or recordation of Perfection Documents, the
establishment of control over items of Collateral, and the taking of such other
actions as may be necessary or advisable in the determination of the
Administrative Agent to create, enforce, protect, perfect, or establish or
maintain the priority of, the security interest of the Administrative Agent for
the benefit of the Secured Parties in the Collateral is sometimes referred to
herein as “Perfection Action”.

 

3

--------------------------------------------------------------------------------


 

4.             Maintenance of Security Interest; Further Assurances.

 

(a)           Subject to Section 29, each Grantor will from time to time at its
own expense, deliver such Perfection Documents, and take such other or
additional Perfection Action, as may be required by the terms of the Loan
Documents or as the Administrative Agent may reasonably request in connection
with the administration or enforcement of this Security Agreement or related to
the Collateral or any part thereof in order to carry out the terms of this
Security Agreement, to perfect, protect, maintain the priority of or enforce the
Administrative Agent’s security interest in the Collateral, subject only to
Permitted Liens, or otherwise to better assure and confirm unto the
Administrative Agent its rights, powers and remedies for the benefit of the
Secured Parties hereunder.  Without limiting the foregoing, each Grantor hereby
irrevocably authorizes the Administrative Agent to file (with, or to the extent
permitted by applicable law, without the signature of the applicable Grantor
appearing thereon) financing statements (including amendments thereto and
initial financing statements in lieu of continuation statements) or other
Perfection Documents (including copies thereof) showing such Grantor as “debtor”
at such time or times and in all filing offices as the Administrative Agent may
from time to time determine to be necessary or advisable to perfect or protect
the rights of the Administrative Agent and the Secured Parties hereunder, or
otherwise to give effect to the transactions herein contemplated.  Each Grantor
hereby irrevocably ratifies and acknowledges the Administrative Agent’s
authority to have effected filings of Perfection Documents made by the
Administrative Agent prior to its Applicable Date.

 

(b)           Subject to Section 29, with respect to any and all Collateral,
each Grantor agrees to do and cause to be done all things necessary to perfect,
maintain the priority of and keep in full force the security interest granted in
favor of the Administrative Agent for the benefit of the Secured Parties,
including, but not limited to, the prompt payment upon demand therefor by the
Administrative Agent of all fees and expenses (including documentary stamp,
excise or intangibles taxes) incurred in connection with any Perfection Document
or Perfection Action.  All amounts not so paid when due shall constitute
additional Secured Obligations and (in addition to other rights and remedies
resulting from such nonpayment) shall bear interest from the date of demand
until paid in full at the Default Rate.

 

(c)           Each Grantor agrees to maintain among its books and records
appropriate notations or evidence of, and to make or cause to be made
appropriate disclosure upon its financial statements of, the security interest
granted hereunder to the Administrative Agent for the benefit of the Secured
Parties.

 

(d)           After the occurrence and during the continuance of a Default, each
Grantor will execute and file such assignment of claims forms under or pursuant
to the federal assignment of claims statute, 31 U.S.C. § 3726, as may be
necessary or desirable, or as the Administrative Agent may from time to time
request, in order to perfect and preserve the security interests and other
rights granted or purported to be granted to the Administrative Agent hereby
(free of all other liens, claims and rights of third parties whatsoever).

 

4

--------------------------------------------------------------------------------


 

5.             Receipt of Payment.  In the event an Event of Default shall occur
and be continuing and a Grantor (or any of its Affiliates, subsidiaries,
stockholders, directors, officers, employees or agents) shall receive any
proceeds of Collateral, including without limitation monies, checks, notes,
drafts or any other items of payment, each Grantor shall hold all such items of
payment in trust for the Administrative Agent for the benefit of the Secured
Parties, and as the property of the Administrative Agent for the benefit of the
Secured Parties, separate from the funds and other property of such Grantor, and
no later than the first Business Day following the receipt thereof, at the
election of the Administrative Agent, such Grantor shall cause such Collateral
to be forwarded to the Administrative Agent for its custody, possession and
disposition on behalf of the Secured Parties in accordance with the terms hereof
and of the other Loan Documents.

 

6.             Preservation and Protection of Collateral.  The Administrative
Agent shall be under no duty or liability with respect to the collection,
protection or preservation of the Collateral, or otherwise.  Each Grantor shall
be responsible for the safekeeping of its Collateral, and in no event shall the
Administrative Agent have any responsibility for (i) any loss or damage thereto
or destruction thereof occurring or arising in any manner or fashion from any
cause or (ii) any diminution in the value thereof.

 

7.             Status of Grantors and Collateral Generally.  Each Grantor
represents and warrants to, and covenants with, the Administrative Agent for the
benefit of the Secured Parties, with respect to itself and the Collateral as to
which it has or acquires any interest, that:

 

(a)           It is at its Applicable Date (or as to Collateral acquired after
its Applicable Date will be upon the acquisition of the same) and, except as
permitted by the Credit Agreement and subsection (b) of this Section 7, will
continue to be, the owner of the Collateral, free and clear of all Liens, other
than the security interest hereunder in favor of the Administrative Agent for
the benefit of the Secured Parties and Permitted Liens, and that it will at its
own cost and expense defend such Collateral and any products and proceeds
thereof against all claims and demands of all Persons (other than holders of
Permitted Liens) to the extent of their claims permitted under the Credit
Agreement at any time claiming the same or any interest therein adverse to the
Secured Parties. Upon the failure of any Grantor to so defend, the
Administrative Agent may do so at its option but shall not have any obligation
to do so.  All sums so disbursed by the Administrative Agent, including all
fees, charges and disbursements of counsel (collectively, “Attorneys’ Costs”),
court costs, expenses and other charges related thereto, shall be payable on
demand by the applicable Grantor to the Administrative Agent and shall be
additional Secured Obligations secured by the Collateral, and any amounts not so
paid on demand (in addition to other rights and remedies resulting from such
nonpayment) shall bear interest from the date of demand until paid in full at
the Default Rate.

 

(b)           It shall not (i) sell, assign, transfer, lease, license or
otherwise dispose of any of, or grant any option with respect to, the
Collateral, except for Dispositions permitted under the Credit Agreement, (ii)
create or suffer to exist any Lien upon or with respect to any of the Collateral
except for the security interests created by this Security Agreement and
Permitted Liens, or (iii) take any other action in connection with any of the
Collateral that would materially impair the value of the interest or rights of
such

 

5

--------------------------------------------------------------------------------


 

Grantor in the Collateral taken as a whole or that would materially impair the
interest or rights of the Administrative Agent for the benefit of the Secured
Parties.

 

(c)           It has full power, legal right and lawful authority to enter into
this Security Agreement (and any Security Joinder Agreement applicable to it)
and to perform its terms, including the grant of the security interests in the
Collateral herein provided for.

 

(d)           No authorization, consent, approval or other action by, and no
notice to or filing with, any Governmental Authority or any other Person which
has not been given or obtained (other than those not required pursuant to
Section 29), as the case may be, is required either (i) for the grant by such
Grantor of the security interests granted hereby or for the execution, delivery
or performance of this Security Agreement (or any Security Joinder Agreement) by
such Grantor, or (ii) for the perfection of or the exercise by the
Administrative Agent, on behalf of the Secured Parties, of its rights and
remedies hereunder, except for action required by the Uniform Commercial Code to
perfect and exercise remedies with respect to the security interest conferred
hereunder.

 

(e)           Schedule 7(e) attached hereto contains true and complete
information as to each of the following: (i) the exact legal name of each
Grantor as it appears in its Organization Documents as of its Applicable Date
and at any time during the five (5) year period ending as of its Applicable Date
(the “Covered Period”), (ii) the jurisdiction of formation and form of
organization of each Grantor, and the identification number of such Grantor in
its jurisdiction of formation (if any), and (iii) the address of the chief
executive office of each Grantor as of its Applicable Date and (if different
from the chief executive office) each other location at which Collateral or
records concerning the Collateral are kept.  No Grantor shall change its name,
change its jurisdiction of formation (whether by reincorporation, merger or
otherwise), or change the location of its chief executive office or (if
different from the chief executive office) other location at which Collateral or
records concerning the Collateral are kept, except in each case upon giving not
less than thirty (30) days’ prior written notice to the Administrative Agent and
taking or causing to be taken at such Grantor’s expense all such Perfection
Action, including the delivery of such Perfection Documents, as may be
reasonably requested by the Administrative Agent to perfect or protect, or
maintain the perfection and priority of, the Lien of the Administrative Agent
for the benefit of the Secured Parties in Collateral contemplated hereunder.

 

8.             Inspection.  The Administrative Agent (by any of its officers,
employees and agents), on behalf of the Secured Parties, shall have the right
upon prior notice to an executive officer of any Grantor, and at any reasonable
times during such Grantor’s usual business hours, to inspect the Collateral, all
records related thereto (and to make extracts or copies from such records), and
the premises upon which any of the Collateral is located, to discuss such
Grantor’s affairs and finances with any Person (other than Persons obligated on
any Accounts (“Account Debtors”) except as expressly otherwise permitted in the
Loan Documents) and to verify with any Person other than (except as expressly
otherwise permitted in the Loan Documents) Account Debtors the amount, quality,
quantity, value and condition of, or any other matter relating to, the
Collateral and, if an Event of Default has occurred and is continuing, to
discuss such Grantor’s

 

6

--------------------------------------------------------------------------------


 

affairs and finances with such Grantor’s Account Debtors and to verify the
amount, quality, value and condition of, or any other matter relating to, the
Collateral with such Account Debtors.

 

9.             Collections, Etc.

 

(a)           Until such time during the existence of an Event of Default as the
Administrative Agent shall notify such Grantor of the revocation of such power
and authority, each Grantor (i) will, at its own expense, endeavor to collect,
as and when due, all amounts due under any of the Collateral, including the
taking of such action with respect to such collection as the Administrative
Agent may reasonably request or, in the absence of such request, as such Grantor
may deem advisable, and (ii) may grant, in the ordinary course of business, to
any party obligated on any of the Collateral, any rebate, refund or allowance to
which such party may be lawfully entitled, and may accept, in connection
therewith, the return of goods, the sale or lease of which shall have given rise
to such Collateral.

 

(b)           In the event an Event of Default shall occur and be continuing and
a Grantor (or any of its Affiliates, subsidiaries, stockholders, directors,
officers, employees or agents) shall receive any proceeds of Collateral,
including without limitation monies, checks, notes, drafts or any other items of
payment, each Grantor shall hold all such items of payment in trust for the
Administrative Agent for the benefit of the Secured Parties, and as the property
of the Administrative Agent for the benefit of the Secured Parties, separate
from the funds and other property of such Grantor, and no later than the first
Business Day following the receipt thereof, at the election of the
Administrative Agent, such Grantor shall cause such Collateral to be forwarded
to the Administrative Agent for its custody, possession and disposition on
behalf of the Secured Parties in accordance with the terms hereof and of the
other Loan Documents.

 

(c)           Upon request by the Administrative Agent during the existence of a
Default, each Grantor will establish a deposit account with the Administrative
Agent (an “Assignee Deposit Account”) and will forthwith, upon receipt, transmit
and deliver to the Administrative Agent, in the form received, all cash, checks,
drafts and other instruments or writings for the payment of money (properly
endorsed, where required, so that such items may be collected by the
Administrative Agent) which may be received by such Grantor at any time in full
or partial payment or otherwise as proceeds of any of the Collateral for deposit
in the Assignee Deposit Account as security for payment of the Secured
Obligations. Except as the Administrative Agent may otherwise consent in
writing, any such items which may be so received by any Grantor will not be
commingled with any other of its funds or property, but will be held separate
and apart from its own funds or property and upon express trust for the
Administrative Agent until delivery is made to the Administrative Agent.  No
Grantor shall have any right to withdraw any funds deposited in the applicable
Assignee Deposit Account. The Administrative Agent may, from time to time, in
its discretion, and shall upon request of the applicable Grantor made not more
than once in any week, apply all or any of the then balance, representing
collected funds, in the Assignee Deposit Account, toward payment of the Secured
Obligations, whether or not then due, in such order of application as the

 

7

--------------------------------------------------------------------------------


 

Administrative Agent may determine, and the Administrative Agent may, from time
to time, in its discretion, release all or any of such balance to the applicable
Grantor.

 

10.          Rights and Remedies Upon Event of Default.  Upon and after an Event
of Default, the Administrative Agent shall have the following rights and
remedies on behalf of the Secured Parties in addition to any rights and remedies
set forth elsewhere in this Security Agreement or the other Loan Documents, all
of which may be exercised with or, if allowed by law, without notice to a
Grantor:

 

(a)           All of the rights and remedies of a secured party under the UCC or
under other applicable law, all of which rights and remedies shall be
cumulative, and none of which shall be exclusive, to the extent permitted by
law, in addition to any other rights and remedies contained in this Security
Agreement or any other Loan Document;

 

(b)           The right to foreclose the Liens and security interests created
under this Security Agreement by any available judicial procedure or without
judicial process; and

 

(c)           The right to (i) exercise all of a Grantor’s rights and remedies
with respect to the collection of the Collateral, including the right to demand
payment thereof and enforce payment, by legal proceedings or otherwise; (ii)
settle, adjust, compromise, extend or renew all or any Collateral or any legal
proceedings pertaining thereto; (iii) discharge and release all or any
Collateral; (iv) take control, in any manner, of any item of payment or
proceeds; (v) notify any or all Account Debtors or other obligor on any Payment
Collateral that such Payment Collateral has been assigned to the Administrative
Agent for the benefit of the Secured Parties and that Administrative Agent has a
security interest therein for the benefit of the Secured Parties (provided that
the Administrative Agent may at any time give such notice to an Account Debtor
that is a department, agency or authority of the United States government); and
(vi) do all acts and things and execute all documents necessary, in
Administrative Agent’s sole discretion, to collect the Collateral.

 

The Administrative Agent may, if it deems it reasonable, postpone or adjourn any
sale of the Collateral from time to time by an announcement at the time and
place of such postponed or adjourned sale, and such sale may, without further
notice, be made at the time and place to which it was so adjourned.   In
addition, each Grantor agrees that in the event notice is necessary under
applicable law, written notice mailed to such Grantor in the manner specified
herein ten (10) days prior to the date of public sale of any of the Collateral
or prior to the date after which any private sale or other disposition of the
Collateral will be made shall constitute commercially reasonable notice to such
Grantor.  All notice is hereby waived with respect to any of the Collateral
which threatens to decline speedily in value or is of a type customarily sold on
a recognized market.  The Administrative Agent may purchase all or any part of
the Collateral at public or, if permitted by law, private sale, free from any
right of redemption which is hereby expressly waived by such Grantor and, in
lieu of actual payment of such purchase price, may set off the amount of such
price against the Secured Obligations.

 

The net cash proceeds resulting from the collection, liquidation, sale, or other
disposition of the Collateral shall be applied first to the expenses (including
all Attorneys’ Costs) of

 

8

--------------------------------------------------------------------------------


 

retaking, holding, storing, processing and preparing for sale, selling,
collecting, liquidating and the like, and then to the satisfaction of all
Secured Obligations in accordance with the terms of Section 8.03 of the Credit
Agreement.  Each Grantor shall be liable to the Administrative Agent, for the
benefit of the Secured Parties, and shall pay to the Administrative Agent, for
the benefit of the Secured Parties, on demand any deficiency which may remain
after such sale, disposition, collection or liquidation of the Collateral.

 

11.          Attorney-in-Fact.  Each Grantor hereby appoints the Administrative
Agent as such Grantor’s attorney-in-fact for the purposes of carrying out the
provisions of this Security Agreement and taking any action and executing any
instrument which the Administrative Agent may deem necessary or advisable to
accomplish the purposes hereof, which appointment is irrevocable and coupled
with an interest; provided, that the Administrative Agent shall have and may
exercise rights under this power of attorney only upon the occurrence and during
the continuance of an Event of Default.  Without limiting the generality of the
foregoing, upon the occurrence and during the continuance of an Event of
Default, the Administrative Agent shall have the right and power:

 

(a)           to ask, demand, collect, sue for, recover, compromise, receive and
give acquittance and receipts for moneys due and to become due under or in
respect of any of the Collateral;

 

(b)           to receive, endorse and collect any drafts or other instruments,
documents and chattel paper in connection with clause (a) above;

 

(c)           to endorse such Grantor’s name on any checks, notes, drafts or any
other payment relating to or constituting proceeds of the Collateral which comes
into the Administrative Agent’s possession or the Administrative Agent’s
control, and deposit the same to the account of the Administrative Agent, for
the benefit of the Secured Parties, on account and for payment of the Secured
Obligations;

 

(d)           to file any claims or take any action or institute any proceedings
that the Administrative Agent may deem necessary or desirable for the collection
of any of the Collateral or otherwise to enforce the rights of the
Administrative Agent, for the benefit of the Secured Parties, with respect to
any of the Collateral; and

 

(e)           to execute, in connection with any sale or other disposition of
Collateral provided for herein, any endorsement, assignments, or other
instruments of conveyance or transfer with respect thereto.

 

12.          Reinstatement.  The granting of a security interest in the
Collateral and the other provisions hereof shall continue to be effective or be
reinstated, as the case may be, if at any time any payment of any of the Secured
Obligations is rescinded or must otherwise be returned by any Secured Party or
is repaid by any Secured Party in whole or in part in good faith settlement of a
pending or threatened avoidance claim, whether upon the insolvency, bankruptcy
or reorganization of any Grantor or any other Loan Party or otherwise, all as
though such payment  had not been made. The provisions of this Section 12 shall
survive repayment of all of the

 

9

--------------------------------------------------------------------------------


 

Secured Obligations and the termination or expiration of this Security Agreement
in any manner, including but not limited to termination upon occurrence of the
Facility Termination Date.

 

13.          Certain Waivers by the Grantors.  Each Grantor waives to the extent
permitted by applicable law (a) any right to require any Secured Party or any
other obligee of the Secured Obligations to (x) proceed against any Person or
entity, including without limitation any Loan Party, (y) proceed against or
exhaust any Collateral or other collateral for the Secured Obligations, or (z)
pursue any other remedy in its power; (b) any defense arising by reason of any
disability or other defense of any other Person, or by reason of the cessation
from any cause whatsoever of the liability of any other Person or entity, (c)
any right of subrogation, and (d) any right to enforce any remedy which any
Secured Party or any other obligee of the Secured Obligations now has or may
hereafter have against any other Person and any benefit of and any right to
participate in any collateral or security whatsoever now or hereafter held by
the Administrative Agent for the benefit of the Secured Parties.  Each Grantor
authorizes each Secured Party and each other obligee of the Secured Obligations
without notice (except notice required by applicable law) or demand and without
affecting its liability hereunder or under the Loan Documents from time to time
to: (i) take and hold security, other than the Collateral herein described, for
the payment of such Secured Obligations or any part thereof, and exchange,
enforce, waive and release the Collateral herein described or any part thereof
or any such other security; and (ii) apply such Collateral or other security and
direct the order or manner of sale thereof as such Secured Party or obligee in
its discretion may determine.

 

The Administrative Agent may at any time deliver (without representation,
recourse or warranty) the Collateral or any part thereof to a Grantor and the
receipt thereof by such Grantor shall be a complete and full acquittance for the
Collateral so delivered, and the Administrative Agent shall thereafter be
discharged from any liability or responsibility therefor.

 

14.          Continued Powers.  Until the Facility Termination Date shall have
occurred, the power of sale and other rights, powers and remedies granted to the
Administrative Agent for the benefit of the Secured Parties hereunder shall
continue to exist and may be exercised by the Administrative Agent at any time
and from time to time irrespective of the fact that any of the Secured
Obligations or any part thereof may have become barred by any statute of
limitations or that any part of the liability of any Grantor may have ceased.

 

15.          Other Rights.  The rights, powers and remedies given to the
Administrative Agent for the benefit of the Secured Parties by this Security
Agreement shall be in addition to all rights, powers and remedies given to the
Administrative Agent or any Secured Party under any other Loan Document or by
virtue of any statute or rule of law.  Any forbearance or failure or delay by
the Administrative Agent in exercising any right, power or remedy hereunder
shall not be deemed to be a waiver of such right, power or remedy, and any
single or partial exercise of any right, power or remedy hereunder shall not
preclude the further exercise thereof; and every right, power and remedy of the
Secured Parties shall continue in full force and effect until such right, power
or remedy is specifically waived in accordance with the terms of the Credit
Agreement.

 

16.          Anti-Marshaling Provisions.  The right is hereby given by each
Grantor to the Administrative Agent, for the benefit of the Secured Parties, to
make releases (whether in whole

 

10

--------------------------------------------------------------------------------


 

or in part) of all or any part of the Collateral agreeable to the Administrative
Agent without notice to, or the consent, approval or agreement of other parties
and interests, including junior lienors, which releases shall not impair in any
manner the validity of or priority of the Liens and security interests in the
remaining Collateral conferred hereunder, nor release any Grantor from personal
liability for the Secured Obligations.  Notwithstanding the existence of any
other security interest in the Collateral held by the Administrative Agent, for
the benefit of the Secured Parties, the Administrative Agent shall have the
right to determine the order in which any or all of the Collateral shall be
subjected to the remedies provided in this Security Agreement.  Each Grantor
hereby waives any and all right to require the marshaling of assets in
connection with the exercise of any of the remedies permitted by applicable law
or provided herein or in any other Loan Document.

 

17.          Entire Agreement.  This Security Agreement and each Security
Joinder Agreement, together with the Credit Agreement and other Loan Documents,
constitute and express the entire understanding between the parties hereto with
respect to the subject matter hereof, and supersede all prior negotiations,
agreements and understandings, inducements, commitments or conditions, express
or implied, oral or written, except as contained in the Loan Documents.  The
express terms hereof and of the Security Joinder Agreements control and
supersede any course of performance or usage of the trade inconsistent with any
of the terms hereof or thereof.  Neither this Security Agreement nor any
Security Joinder Agreement nor any portion or provision hereof or thereof may be
changed, altered, modified, supplemented, discharged, canceled, terminated, or
amended orally or in any manner other than as provided in the Credit Agreement.

 

18.          Third Party Reliance.  Each Grantor hereby consents and agrees that
all issuers of or obligors in respect of any Collateral, and all securities
intermediaries, warehousemen, bailees, public officials and other Persons having
any interest in, possession of, control over or right, privilege, duty or
discretion in respect of, any Collateral shall be entitled to accept the
provisions hereof and of the Security Joinder Agreements as conclusive evidence
of the right of the Administrative Agent, on behalf of the Secured Parties, to
exercise its rights hereunder or thereunder with respect to the Collateral,
notwithstanding any other notice or direction to the contrary heretofore or
hereafter given by any Grantor or any other Person to any of such Persons.

 

19.          Binding Agreement; Assignment.  This Security Agreement and each
Security Joinder Agreement, and the terms, covenants and conditions hereof and
thereof, shall be binding upon and inure to the benefit of the parties hereto,
and to their respective successors and assigns, except that no Grantor shall be
permitted to assign this Security Agreement, any Security Joinder Agreement or
any interest herein or therein or, except as expressly permitted herein or in
the Credit Agreement, in the Collateral or any part thereof or interest
therein.  Without limiting the generality of the foregoing sentence of this
Section 19, any Lender may assign to one or more Persons, or grant to one or
more Persons participations in or to, all or any part of its rights and
obligations under the Credit Agreement (to the extent permitted by the Credit
Agreement); and to the extent of any such assignment or participation such other
Person shall, to the fullest extent permitted by law, thereupon become vested
with all the benefits in respect thereof granted to such Lender herein or
otherwise, subject however, to the provisions of the Credit Agreement, including
Article IX thereof (concerning the Administrative Agent) and Section 10.06
thereof (concerning assignments and participations).  All references herein to
the Administrative Agent

 

11

--------------------------------------------------------------------------------


 

and to the Secured Parties shall include any successor thereof or permitted
assignee, and any other obligees from time to time of the Secured Obligations.

 

20.          Secured Cash Management Agreements and Secured Hedging Agreements.
No Secured Party (other than the Administrative Agent) that obtains the benefit
of this Security Agreement shall have any right to notice of any action or to
consent to, direct or object to any action hereunder or otherwise in respect of
the Collateral (including the release or impairment of any Collateral) other
than in its capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan Documents.  Notwithstanding any other provision of this
Security Agreement to the contrary, the Administrative Agent shall only be
required to verify the payment of, or that other satisfactory arrangement have
been made with respect to, Obligations arising under Secured Cash Management
Agreements and Secured Hedge Agreements to the extent the Administrative Agent
has received written notice of such Obligations, together with such supporting
documentation as it may request, from the applicable Cash Management Bank or
Hedge Bank, as the case may be.  Each Secured Party not a party to the Credit
Agreement that obtains the benefit of this Security Agreement shall be deemed to
have acknowledged and accepted the appointment of the Administrative Agent
pursuant to the terms of the Credit Agreement, and that with respect to the
actions and omissions of the Administrative Agent hereunder or otherwise
relating hereto that do or may affect such Secured Party, the Administrative
Agent and each of its Related Parties shall be entitled to all the rights,
benefits and immunities conferred under Article IX of the Credit Agreement.

 

21.          Severability.  If any provision of this Security Agreement is held
to be illegal, invalid or unenforceable, (a) the legality, validity and
enforceability of the remaining provisions of this Security Agreement shall not
be affected or impaired thereby and (b) the parties shall endeavor in good faith
negotiations to replace the illegal, invalid or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the illegal, invalid or unenforceable provisions.  The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

22.          Counterparts.  This Security Agreement may be executed in any
number of counterparts each of which when so executed and delivered shall be
deemed an original, and it shall not be necessary in making proof of this
Security Agreement to produce or account for more than one such counterpart
executed by the Grantor against whom enforcement is sought.  Without limiting
the foregoing provisions of this Section 22, the provisions of Section 10.10 of
the Credit Agreement shall be applicable to this Security Agreement.

 

23.          Termination.  Subject to the provisions of Section 12, this
Security Agreement and each Security Joinder Agreement, and all obligations of
the Grantors hereunder (excluding those obligations and liabilities that
expressly survive such termination) shall terminate without delivery of any
instrument or performance of any act by any party on the Facility Termination
Date.  Upon such termination of this Security Agreement, the Administrative
Agent shall, at the request and sole expense of the Grantors, promptly deliver
to the Grantors such termination statements and take such further actions as the
Grantors may reasonably request to terminate of record, or otherwise to give
appropriate notice of the termination of, any Lien conferred hereunder.

 

12

--------------------------------------------------------------------------------


 

24.          Notices.  Any notice required or permitted hereunder shall be given
(a) with respect to any Grantor, at the address then in effect for the giving of
notices to the Company under the Credit Agreement, and (b) with respect to the
Administrative Agent or a Lender, at the Administrative Agent’s address
indicated in Schedule 10.02 of the Credit Agreement.  All such addresses may be
modified, and all such notices shall be given and shall be effective, as
provided in Section 10.02 of the Credit Agreement for the giving and
effectiveness of notices and modifications of addresses thereunder.

 

25.          Joinder.  Each Person who shall at any time execute and deliver to
the Administrative Agent a Security Joinder Agreement substantially in the form
attached as Exhibit A hereto shall thereupon irrevocably, absolutely and
unconditionally become a party hereto and obligated hereunder as a Grantor and
shall have thereupon pursuant to Section 2 hereof granted a security interest in
and collaterally assigned to the Administrative Agent for the benefit of the
Secured Parties all Collateral in which it has at its Applicable Date or
thereafter acquires any interest or the power to transfer, and all references
herein and in the other Loan Documents to the Grantors or to the parties to this
Security Agreement shall be deemed to include such Person as a Grantor
hereunder.  Each Security Joinder Agreement shall be accompanied by the
Supplemental Schedule referred to therein, appropriately completed with
information relating to the Grantor executing such Security Joinder Agreement
and its property.  The Schedule attached hereto shall be deemed amended and
supplemented without further action by such information reflected on the
Supplemental Schedule.

 

26.          Rules of Interpretation.  The rules of interpretation contained in
Section 1.02 of the Credit Agreement shall be applicable to this Security
Agreement and each Security Joinder Agreement and are hereby incorporated by
reference.  All representations and warranties contained herein shall survive
the delivery of documents and any Credit Extensions referred to herein or
secured hereby.

 

27.          Governing Law; Jurisdiction; Etc.

 

(a)           THIS SECURITY AGREEMENT AND EACH SECURITY JOINDER AGREEMENT AND
ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT
OR OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS SECURITY AGREEMENT
OR ANY SECURITY JOINDER AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY AND
THEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.

 

(b)           EACH GRANTOR IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL
NOT COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION,
WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST
THE ADMINISTRATIVE AGENT, ANY LENDER, THE L/C ISSUER, OR ANY RELATED PARTY OF
THE FOREGOING IN ANY WAY RELATING TO THIS SECURITY AGREEMENT OR ANY SECURITY
JOINDER AGREEMENT OR THE TRANSACTIONS RELATING HERETO OR

 

13

--------------------------------------------------------------------------------


 

THERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN
NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT
OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES
HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH
COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.  EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS
SECURITY AGREEMENT OR ANY SECURITY JOINDER AGREEMENT SHALL AFFECT ANY RIGHT THAT
THE ADMINISTRATIVE AGENT OR ANY OTHER SECURED PARTY MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS SECURITY AGREEMENT OR ANY SECURITY
JOINDER AGREEMENT AGAINST ANY GRANTOR OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

 

(c)           EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS SECURITY AGREEMENT OR ANY SECURITY JOINDER AGREEMENT IN ANY
COURT REFERRED TO IN PARAGRAPH (b) OF THIS SECTION.  EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.

 

(d)           EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN
THE MANNER PROVIDED FOR NOTICES IN SECTION 24.  NOTHING IN THIS SECURITY
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

28.          Waiver of Jury Trial.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS SECURITY AGREEMENT OR ANY SECURITY JOINDER AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY).

 

14

--------------------------------------------------------------------------------


 

EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS SECURITY AGREEMENT OR ANY SECURITY JOINDER AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

29.          Limitation on Certain Perfection Actions.  Notwithstanding anything
to the contrary in this Security Agreement, no authorization, consent, approval
or other action by, and no notice to or filing with, any Governmental Authority
in or of the Province of Quebec shall be required hereunder even if the lack of
such authorization, consent, approval, action, notice or filing may have the
effect of causing the Administrative Agent’s security interest with respect to
certain Collateral located within the Province of Quebec, or owned by a Grantor
organized under the laws of the Province of Quebec, to be unperfected.

 

[Signature pages follow]

 

15

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have duly executed this Security Agreement on
the day and year first written above.

 

 

GRANTORS:

 

 

 

TETRA TECH CANADA HOLDING CORPORATION

 

 

 

 

 

By:

/s/ Dan L. Batrack

 

Name:

Dan L. Batrack

 

Title:

President

 

 

 

 

BPR INC.

 

BPR - BÂTIMENT INC.

 

BPR-ÉNERGIE INC.

 

BPR-INFRASTRUCTURE INC.

 

EBA ENGINEERING CONSULTANTS LTD.

 

FRANSEN ENGINEERING (FE) LTD.

 

PARKLAND PIELINE CONTRACTORS LTD.

 

PARKLAND PIPELINE EQUIPMENT LTD.

 

PARK L PROJECTS LTD.

 

TETRA TECH INDUSTRIEL INC.

 

TETRA TECH INDUSTRIES INC.

 

TETRA TECH WEI INC.

 

 

 

By:

/s/ Dan L. Batrack

 

Name:

Dan L. Batrack

 

Title:

Vice President

 

Tetra Tech, Inc.

Security Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

ADMINISTRATIVE AGENT:

 

 

 

BANK OF AMERICA, N.A., as Administrative Agent

 

 

 

By:

/s/ Robert J. Rittelmeyer

 

Name:

Robert J. Rittelmeyer

 

Title:

Vice President

 

Tetra Tech, Inc.

Security Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

SCHEDULE 7(e)

 

Grantor Information

 

I.
Name

 

II.
Jurisdiction of
Formation /
Form of Equity /
I.D. Number

 

III.
Address of Chief
Executive Office

 

IV.
Trade
Styles

 

V.
Collateral
Locations
(and Type
of Collateral)

 

VI.
Name and address
of Owner of
Collateral Location
(If other than Grantor)

 

VII.
Relationship of
Persons listed in VI to
Grantor (e.g., lessor,
warehousemen)

BPR - Bâtiment Inc.

 

Quebec, Canada / Corporation

1165011793

 

4655 Boulevard Wilfrid -Hamel, Quebec, Quebec G1P 2J7 CANADA

 

None

 

Quebec, Canada / Accounts, General Intangibles, etc.

 

Not applicable.

 

Not applicable.

BPR-Énergie Inc.

 

Quebec, Canada/ Corporation

1143570282

 

900-5100, Sherbrooke E, Montreal, Quebec,

H1V 3R9 CANADA

 

None

 

Quebec, Canada / Accounts, General Intangibles, etc.

 

Not applicable.

 

Not applicable.

BPR Inc.

 

Quebec, Canada/ Corporation

1166830613

 

900-5100, Sherbrooke E, Montreal, Quebec,

H1V 3R9 CANADA

 

None

 

Quebec, Canada / Accounts, General Intangibles, etc.

 

Not applicable.

 

Not applicable.

BPR-Infrastructure Inc.

 

Quebec, Canada/ Corporation

1161581104

 

900-5100, Sherbrooke E, Montreal, Quebec,

H1V 3R9 CANADA

 

None

 

Quebec, Canada / Accounts, General Intangibles, etc.

 

Not applicable.

 

Not applicable.

EBA Engineering Consultants Ltd.

 

Alberta, Canada / Corporation

2015514355

 

14940 — 123 Avenue Edmonton, Alberta

T5V 1B4 CANADA

 

None

 

Alberta, Canada / Accounts, General Intangibles, etc.

 

Not applicable.

 

Not applicable.

Fransen Engineering (FE) Ltd.

 

Industry Canada, Canada / Corporation

771605-2

 

100-10851 Shellbridge Way, Richmond,

British Columbia V6X 2W8 CANADA

 

None

 

British Columbia, Canada / Accounts, General Intangibles, etc.

 

Not applicable.

 

Not applicable.

Park L Projects Ltd.

 

British Columbia, Canada / Corporation

BC0692969

 

44 Collins Road, Dawson Creek, British Columbia V1G 4E9 CANADA

 

None

 

British Columbia, Canada / Accounts, General Intangibles, etc.

 

Not applicable.

 

Not applicable.

Parkland Pipeline Contractors Ltd

 

Alberta, Canada / Corporation

208568873

 

5710 - 48th Avenue,

Olds, Alberta T4H 1V1 CANADA

 

None

 

Alberta, Canada / Accounts, General Intangibles, etc.

 

Not applicable.

 

Not applicable.

 

--------------------------------------------------------------------------------


 

I.
Name

 

II.
Jurisdiction of
Formation /
Form of Equity /
I.D. Number

 

III.
Address of Chief
Executive Office

 

IV.
Trade
Styles

 

V.
Collateral
Locations
(and Type
of Collateral)

 

VI.
Name and address
of Owner of
Collateral Location
(If other than Grantor)

 

VII.
Relationship of
Persons listed in VI to
Grantor (e.g., lessor,
warehousemen)

Parkland Pipeline Equipment Ltd.

 

Alberta, Canada / Corporation

2013204769

 

5710 - 48th Avenue,

Olds, Alberta T4H 1V1 CANADA

 

None

 

Alberta, Canada / Accounts, General Intangibles, etc.

 

Not applicable.

 

Not applicable.

Tetra Tech Canada Holding Corporation

 

Ontario, Canada / Corporation

002258548

 

6835A Century Avenue Mississauga, Ontario

L5N 2L2 CANADA

 

None

 

Ontario Canada / Accounts, General Intangibles, etc.

 

Not applicable.

 

Not applicable.

Tetra Tech Industriel Inc.

 

Quebec, Canada/ Corporation

1166494899

 

900-5100, Sherbrooke E, Montreal, Quebec,

H1V 3R9 CANADA

 

None

 

Quebec, Canada / Accounts, General Intangibles, etc.

 

Not applicable.

 

Not applicable.

Tetra Tech Industries Inc.

 

Industry Canada, Canada / Corporation

410829-9

 

900-5100, Sherbrooke E, Montreal, Quebec,

H1V 3R9 CANADA

 

None

 

Quebec, Canada / Accounts, General Intangibles, etc

 

Not applicable.

 

Not applicable.

Tetra Tech WEI Inc.

 

Industry Canada, Canada / Corporation

451255-3

 

6835A Century Avenue Mississauga, Ontario

L5N 2L2 CANADA

 

None

 

Ontario Canada / Accounts, General Intangibles, etc.

 

Not applicable.

 

Not applicable.

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Form of Security Joinder Agreement

 

SECURITY JOINDER AGREEMENT

 

THIS SECURITY JOINDER AGREEMENT dated as of                           , 20    
(this “Security Joinder Agreement”), is made by
                                                              , a
                                 (the “Joining Grantor”), in favor of BANK OF
AMERICA, N.A., in its capacity as Administrative Agent (the “Administrative
Agent”) for the Secured Parties (as defined in the Credit Agreement referenced
below; all capitalized terms used but not defined herein shall have the meanings
given to such terms in the Credit Agreement).

 

RECITALS:

 

A.            Tetra Tech Canada Holding Corporation, a corporation organized
under the laws of Ontario, Canada (“Tetra Tech Canada”), certain Subsidiaries of
Tetra Tech Canada party thereto and the Administrative Agent are party to the
Security Agreement dated as of May 7, 2013 (as in effect on the date hereof and
as amended, restated, supplemented or otherwise modified from time to time after
the date hereof, the “Security Agreement”).

 

B.            The Joining Grantor is a Subsidiary of Tetra Tech, Inc., a
Delaware corporation (the “Company”), and is required by the terms of the
Amended and Restated Credit Agreement dated as of May 7, 2013 among the Company,
the Designated Borrowers, the Administrative Agent and the lenders now or
hereafter party thereto (as in effect on the date hereof and as amended,
restated, supplemented or otherwise modified from time to time after the date
hereof, the “Credit Agreement”) to become a Subsidiary Guarantor and be joined
as a party to the Security Agreement as a Grantor (as defined in the Security
Agreement).

 

C.            The Joining Grantor will materially benefit directly and
indirectly from the making and maintenance of the extensions of credit made from
time to time under the Credit Agreement, Secured Cash Management Agreements and
Secured Hedge Agreements.

 

In order to induce the Secured Parties to from time to time make and maintain
extensions of credit under the Credit Agreement, Secured Cash Management
Agreements and Secured Hedge Agreements, the Joining Grantor hereby agrees as
follows:

 

1.             Joinder.  The Joining Grantor hereby irrevocably, absolutely and
unconditionally becomes a party to the Security Agreement as a Grantor and bound
by all the terms, conditions, obligations, liabilities and undertakings of each
Grantor or to which each Grantor is subject thereunder, including without
limitation the grant pursuant to Section 2 of the Security Agreement of a
security interest to the Administrative Agent for the benefit of the Secured
Parties in the property and property rights constituting Collateral (as defined
in Section 2 of the Security Agreement) of such Grantor or in which such Grantor
has or may have or acquire an interest or the power to transfer rights therein,
whether now owned or existing or hereafter created, acquired or arising and
wheresoever located, as security for the payment and

 

Exhibit A - 1

--------------------------------------------------------------------------------


 

performance of the Secured Obligations (as defined in the Security Agreement),
all with the same force and effect as if the Joining Grantor were a signatory to
the Security Agreement.

 

2.             Affirmations.  The Joining Grantor hereby acknowledges and
affirms as of the date hereof with respect to itself, its properties and its
affairs each of the waivers, representations, warranties, acknowledgements and
certifications applicable to any Grantor contained in the Security Agreement.

 

3.             Supplemental Schedule.  Attached to this Security Joinder
Agreement is a duly completed schedule (the “Supplemental Schedule”)
supplementing as thereon indicated the Schedule to the Security Agreement.  The
Joining Grantor represents and warrants that the information contained on the
Supplemental Schedule with respect to such Joining Grantor and its properties
and affairs is true, complete and accurate as of the date hereof.

 

4.             Severability.  If any provision of this Security Joinder
Agreement is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Security Joinder
Agreement shall not be affected or impaired thereby and (b) the parties shall
endeavor in good faith negotiations to replace the illegal, invalid or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the illegal, invalid or unenforceable
provisions.  The invalidity of a provision in a particular jurisdiction shall
not invalidate or render unenforceable such provision in any other jurisdiction.

 

5.             Counterparts.  This Security Joinder Agreement may be executed in
any number of counterparts each of which when so executed and delivered shall be
deemed an original, and it shall not be necessary in making proof of this
Security Joinder Agreement to produce or account for more than one such
counterpart executed by the Joining Grantor.  Without limiting the foregoing
provisions of this Section 5, the provisions of Section 10.10 of the Credit
Agreement shall be applicable to this Security Joinder Agreement.

 

6.             Delivery.  The Joining Grantor hereby irrevocably waives notice
of acceptance of this Security Joinder Agreement and acknowledges that the
Secured Obligations are and shall be deemed to be incurred, and credit
extensions under the Loan Documents, Secured Cash Management Agreements and
Secured Hedge Agreements made and maintained, in reliance on this Security
Joinder Agreement and the Joining Grantor’s joinder as a party to the Security
Agreement as herein provided.

 

7.             Governing Law; Jurisdiction; Waiver of Jury Trial; Etc.  The
provisions of Sections 27 and 28 of the Security Agreement are hereby
incorporated by reference as if fully set forth herein.

 

[Signature page follows.]

 

Exhibit A - 2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Joining Grantor has duly executed and delivered this
Security Joinder Agreement as of the day and year first written above.

 

 

JOINING GRANTOR:

 

 

 

[                                                          ]

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Exhibit A - 3

--------------------------------------------------------------------------------


 

SUPPLEMENTAL

SCHEDULE 7(e)

 

Grantor Information

 

I.
Name

 

II.
Jurisdiction of
Formation /
Form of Equity /
I.D. Number

 

III.
Address of Chief
Executive Office

 

IV.
Trade
Styles

 

V.
Collateral
Locations
(and Type
of Collateral)

 

VI.
Name and address
of Owner of
Collateral Location
(If other than Grantor)

 

VII.
Relationship of
Persons listed in VI to
Grantor (e.g., lessor,
warehousemen)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Delivered pursuant to Security Joinder Agreement of
                                                              .

Applicable Date:                      , 20

 

Exhibit A - 4

--------------------------------------------------------------------------------